Citation Nr: 0329732	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from September 1950 until 
June 1952.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2002 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that granted service connection for bilateral 
hearing loss, rated 10 percent disabling.  The veteran 
expressed dissatisfaction with the disability evaluation 
assigned in a notice of disagreement received in March 2003, 
and has perfected a timely appeal to the Board.  


REMAND

The Board points out that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in the 
instant case.  The Board notes that while the appellant was 
generally apprised of his rights in the VA claims process in 
a letter dated in December 2001, this correspondence did not 
inform the veteran of the VCAA, nor does it adequately 
satisfy the notification requirements of the VCAA.  In this 
regard, the Board observes that there is no documentation in 
the record notifying the appellant of the allocation of the 
burden of producing evidence; that is, which evidence VA will 
obtain and which evidence the veteran must provide in support 
of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO should thus provide the appellant with the appropriate 
notice under the VCAA.

As well, in correspondence dated in July 2002 and on personal 
hearing on appeal in September 2002, the veteran indicated 
that his service-connected bilateral hearing loss had 
increased in severity and was more disabling than reflected 
by the currently assigned disability evaluation.  The record 
reflects that he underwent VA audiology examination in 
February 2002 where he complained of hearing loss, but also 
reported that he had rare episodes of tinnitus.  However, no 
diagnosis was rendered in this regard.  The Board is thus of 
the opinion that the appellant should be rescheduled for 
another VA examination to ascertain the current status of his 
hearing impairment, and the degree of any tinnitus indicated.  

The record also reflects that the appellant receives ongoing 
care for his hearing impairment.  The most recent clinic note 
is dated in September 2002.  Therefore, any subsequent 
records should be requested and associated with the claims 
folder.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained 
therein.  Among other things, the 
letter should explain, what, if any, 
information (medical or lay evidence) 
not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on behalf of the 
claimant.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

3.  All of the veteran's VA audiology 
clinic records dating from September 
2002 should be requested and associated 
with the claims folder.

4.  The veteran should be scheduled for 
a comprehensive EAR examination, to 
include an AUDIOMETRIC evaluation, to 
ascertain the extent of current 
bilateral hearing loss.  All indicated 
tests should be performed, and all 
clinical findings should be reported in 
detail.  The claims folder must be 
available to the examiner.  After 
reviewing the records and examining the 
veteran, the examiner should offer an 
opinion as to 1) whether tinnitus is 
present, 2) whether it is at least as 
likely as not the result of noise 
exposure or other incident of service, 
and 3) if any tinnitus found may more 
nearly be classified as recurrent.  If 
the etiology cannot be determined 
without resort to speculation, that 
should be noted by the examiner.  

5.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to an 
initial evaluation in excess of 10 
percent for bilateral hearing loss based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




